Citation Nr: 0731012	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to a compensable rating for hearing loss.

2. Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1. At most, the veteran's bilateral hearing loss is 
productive of Level VI hearing impairment in the right ear 
and Level I hearing impairment in the left ear.

2.  The veteran has not been shown to currently have a foot 
disorder that is causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 (2007).

2.  A foot disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, 16 Vet. App. at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The April 
2005 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letter also informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Since the Board has concluded below that the preponderance of 
the evidence is against the veteran's claims, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
requested VA medical records are in the file.  The veteran 
has at no time referenced outstanding medical records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  The veteran was afforded a VA examination in May 2005 
for his hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2007).  
This examination is sufficient to base a decision.  

As for the lack of an examination regarding the veteran's 
foot disorder, the Board concludes an examination is not 
needed for that claim.  The only evidence in the record 
indicating the veteran "suffered an event, injury or disease 
in service" is the veteran's own present lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Board also notes that the veteran's 
present statement regarding an injury in service contradicts 
his statement where the veteran expressly disclaimed any 
"foot trouble" in his June 1969 separation medical exam 
history and no foot disorders were found by military medical 
examiners.  The U.S. Court of Appeals for Veterans Claims has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II. Increased rating for hearing loss

The veteran was service-connected for hearing loss with a 
noncompensable disability rating in a May 2002 rating 
decision.  The veteran seeks a higher rating since the award 
of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

There is, however, medical evidence in the file which will 
not be discussed herein for certain reasons.  The veteran was 
given another hearing evaluation in November 2006 when he 
requested new hearing aids from the VA medical center in 
Oklahoma City, Oklahoma.  However, this examination does not 
meet regulatory specifications and, therefore, may not be 
considered.  Specifically, the examination used the W-22 word 
list from the Central Institute for the Deaf (CID). In 
contrast, 38 C.F.R. § 4.85 (2007) specifically requires 
examinations used for VA purposes to have a controlled speech 
discrimination test using the Maryland CNC word list and 
audiometry test. The word list requirement in the regulation 
is very specific and differs from other word lists used to 
test hearing impairment, to include the CID W- 22 list.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85 (2007)) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85 (2007)) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).

The veteran was afforded a VA audiologic evaluation in May 
2005.  An air conduction examination revealed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
75
85
LEFT
45
40
60
55
65

Puretone averages were 75 dB in the right ear and 55 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and 92 percent in the 
left ear.  The examiner also included results from a bone 
conduction examination, but stated that an air conduction 
study is better than a bone conduction study to reflect the 
veteran's hearing loss.

Using Table VI in 38 C.F.R. § 4.85 (2007), the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The May 2005 results 
indicate a designation of VI for the right ear and a 
designation of I for the left ear.  The point where I (better 
ear) and VI (poorer ear) intersect on Table VII then reveals 
the disability level for the veteran's hearing loss, which 
results in a noncompensable rating.  See 38 C.F.R. § 4.85, 
Tables VI and VII.  

However, the regulations have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
(2007) indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  Based on the audiometric results in this case, 
this regulation applies to the right ear, but yields the same 
result (Level VI).  This regulation does not apply to the 
left ear.

38 C.F.R. § 4.86(b) (2007) indicates that when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This regulation does not apply based on the 
audiometric results in this case.

Considering the regulations most favorable to the veteran, 
the record contains no evidence showing he is entitled to a 
compensable rating.  It must also be noted that even though 
the VA examiner has indicated that the veteran's hearing loss 
is "moderately severe," use of such terminology is not 
dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc. 38 C.F.R. §§ 4.2, 4.6 (2007).  In this case, 
as noted above, the regulations are very specific as to what 
evidence is to be considered when rating hearing loss 
disabilities.

The veteran has submitted two statements in support of his 
hearing loss.  One is an August 2005 statement by a private 
doctor stating that the veteran has "severe hearing loss" 
relating to service time.  The other is an August 2005 
statement from a private chiropractor stating that the 
veteran has "poor hearing."  

The Board finds minimal weight from these two letters.  These 
letters are void of their qualifications in dealing with 
hearing loss.  The letters additionally fail to distinguish 
the phrase "hearing loss" as either a medical observation 
or as it is defined by VA regulations.  Finally, these 
letters fail to include any audiometric testing, if any, that 
was conducted during their examinations.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board is not required to accept a VA examining 
physician's opinion, a private physician's opinion, a social 
worker's opinion, or the opinions or contentions offered by 
any other source.  Hayes v. Brown, 5 Vet. App. 60, 63 (1993)  
In considering the qualified VA contract examiner that 
properly examined the veteran compared to two private medical 
professionals who disagreed, the Board notes that the 
preponderance of the evidence is against the diagnosis of 
hearing loss as defined by VA regulations.  While the veteran 
has demonstrated that he has hearing loss, it is not to the 
degree to warrant a compensable rating.

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Service connection for a foot disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303 (d) 
(2007).  Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has a foot disorder that was 
incurred in service.  After a thorough review of the 
veteran's claims folder, the Board has determined that the 
veteran is not entitled to service connection for his foot 
disorder.

In examining the evidence presented, the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of a foot disorder.  As previously mentioned, 
the veteran's June 1969 separation exam is void of any 
finding of a foot disorder.  In the accompanying report of 
medical history, the veteran specifically denied having then 
or ever having any foot trouble.  In addition, a Social 
Security disability examination in July 1999 did not reveal 
any diagnosis of a foot condition.

The first indications of any foot problems are found in 
August 2005 letters from a private chiropractor and private 
medical doctor.  Both letters indicate that the veteran 
suffers from pes planus (flatfoot).  The private doctor also 
indicated that the veteran's current foot disorder was 
related to his service time.

Although there is a current diagnosis of a foot disorder, 
there is a decades-long evidentiary gap in this case between 
active service and the earliest complaints of a foot 
disorder.  In this regard, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2007) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a foot disorder is itself evidence which tends to show that 
the veteran's foot disorder did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing a foot disorder 
during service or within close proximity thereto, the medical 
evidence does not link any current diagnosis of a foot 
disorder to a disease or injury incurred in military service.  
Outside of the veteran's assertions, the only evidence 
contained in the claims file concerning a relationship 
between a current foot disorder and military service is a 
private doctor's opinion.  However the private doctor does 
not give any indication that she treated the veteran 
proximate to his time in service or reviewed his service 
medical records.  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  As such, the Board finds this nexus opinion 
to have minimal weight.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Social Security Administration records, 
outpatient records from the VA medical center in Oklahoma 
City, Oklahoma and records from the VA community based 
outpatient clinic in Ft. Sill, Oklahoma all fail to provide a 
link to a disability resulting from disease or injury 
incurred in or aggravated by active military service or from 
a disease diagnosed after service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(d) (2007).  

As for the veteran's assertions, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters 
involving special experience or special knowledge require the 
opinions of witnesses skilled in that particular science, 
art, or trade).  

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a foot disorder.  There is no 
medical evidence to suggest that the veteran's current foot 
disorder is a result from a personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert, 1 
Vet. App. at 54.  Accordingly, the Board concludes that 
service connection for a foot disorder is not warranted. 




ORDER

A compensable rating for hearing loss is denied.

Service connection for a foot disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


